Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alan Koenck on 3/8/2022.
The application has been amended as follows: 
In claim 15, line 2, “pushes down” has been replaced with --is configured to push down--.

In claim 16, line 2, “buries into” has been replaced with --is configured to bury into--.

In the specification, paragraph 0001, line 1, “U.S. Application No. ________” has been replaced with --U.S. Application No. 17/105,457--; and in line 4, “U.S. Application No. ________” has been replaced with --U.S. Application No. 17/105,461--.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the closest prior art is to Rys (US 2018/0272122) and Manicka (US 10,471,251).  However, Rys and Manicka both fail to disclose or fairly render obvious to claimed features drawn to the arm defining a first plane that includes opposite ends of the arm portion of the prong and is perpendicular to a horizontal plane of the housing, and a contact portion that is configured to contact an organ, a nerve, the first tissue, and/or a second tissue, the contact portion being angled away from the first plane, in combination with the other claimed elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792